EXHIBIT 10(viii)

LOGO [g16977logo.jpg]

RENT REVIEW MEMORANDUM

 

Lease    An underlease of the Premises described below dated 25 November 2002
and made between (1) Heron Quays (HQ4) T1 Limited and Heron Quays (HQ4) T2
Limited (2) Canary Wharf Management Limited and (3) The Northern Trust Company
Premises    The land and the buildings known as Level B1M and Floors 9 – 11 of
Building HQ4 50 Bank Street Canary Wharf London E14 (and being more particularly
described in the Lease) Landlord    HERON QUAYS (HQ4) T1 LIMITED whose
registered office is at One Canada Square Canary Wharf London E14 5AB (No.
4290518) and HERON QUAYS (HQ4) T2 LIMITED whose registered office is at One
Canada Square Canary Wharf London E14 5AB (No. 4290517) Tenant    THE NORTHERN
TRUST COMPANY registered in the State of Illinois whose registered office is at
50 South LaSalle Street Chicago Illinois 60675 USA and whose address for service
in the UK is 50 Bank Street London E14 5NT (No. BR001960)

Pursuant to schedule 3 of the Lease the Landlord and the Tenant hereby record
that the annual rent payable under the Lease was increased to TWO MILLION THREE
HUNDRED AND SIXTY-SIX THOUSAND AND EIGHTY-ONE POUNDS (£2,366,081.00) (exclusive
of VAT) with effect from 1 April 2007 (subject to the provisions for further
review therein contained)

 

Dated   30 May 2008 Signed by

/s/ Russell Lyons

authorised on behalf of the Landlord Signed by

/s/ David Curtin

authorised on behalf of the Tenant